Citation Nr: 0714995	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  96-43 523	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1987 to July 1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  In May 
1996, the veteran and his mother testified before a hearing 
officer at a hearing held at the Baltimore RO.  In addition, 
the veteran testified before the undersigned at a hearing 
held in Washington, D.C., in October 1997.  

The Board thereafter twice remanded the case in December 1997 
and July 2003 to the RO for additional development.  

During the course of the appeal the veteran moved to 
California and then to Virginia where he now resides.  The 
case has been transferred to the Board from the Roanoke, 
Virginia RO.  


FINDING OF FACT

The evidence does not establish that major depression is due 
to disease or injury during service or is related to service-
connected atrial fibrillation.  


CONCLUSION OF LAW

Major depression was not incurred or aggravated in active 
service nor is it proximately due to, the result of, or 
aggravated by the service-connected atrial fibrillation.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
VCAA letters dated in May 2001, June 2002, and June 2006, 
sent the claimant.  In this case, the claimant was informed 
of the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the last notice, the January 2007 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  As there is no indication that any failure on 
the part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The service medical records and post-service 
medical records have been requested and obtained, to the 
extent possible.  The Board specifically remanded this case 
for a VA medical examination and opinion.  However, the 
veteran failed to report on two occasions.  This matter is 
discussed in more detail below.  Thus, no information could 
be elicited on current examination.  There is sufficient 
competent medical evidence of record to decide the claim, as 
set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that his major depression is related to 
service or to his service-connected atrial fibrillation, 
which is 10 percent disabling.  

The service medical records do not reflect any findings, 
treatment, or diagnosis of a psychiatric disease.  On the 
Report of Medical History at separation, the veteran denied 
having any nervous trouble, but indicated that he had 
depression or excessive worry.  However, on examination, it 
was noted that he was psychiatrically normal.  

Post-service, the veteran received VA treatment.  

In January 1996, the veteran was afforded a VA examination.  
The examiner noted that the veteran was taking medication for 
an irregular heart beat and had been told that if he 
developed atrial fibrillation, he ran the chance of dying if 
he did not get to a hospital immediately.  At the 
examination, the veteran stated that he felt that his life 
was hopeless because of his irregular heartbeat, which 
prevented him from doing all the things he did in the past.  
At that time, the veteran also complained of having severe 
depression.  The veteran reported that he saw atrocities 
during the Persian Gulf War.  However, he also stated that he 
loved the Army, was happy in the Army, and wished he was back 
in the Army.  He also indicated that his wife left him for 
another man and had incurred financial debt.  He related that 
he wanted a divorce, but had no money due to the financial 
problems.  The diagnosis was severe major depression.  The 
examiner did not opine as to whether the major depression was 
related to service and/or to his heart disability.  

In February 1996, VA outpatient records noted that 
psychological testing was consistent with a diagnosis of 
major depression.  The veteran reported that his depression 
was related to inservice combat experiences.  He did not 
reference his cardiovascular disability.  

In a March 1996 letter, a VA physician acknowledged the 
veteran's participation in the VA Persian Gulf Registry.  The 
veteran's complaints were listed and included depression.  It 
was noted that he would be referred to VA's Mental Hygiene 
Clinic.  

In May 1996, the veteran testified at a personal hearing.  At 
that time, the veteran reported that during service, he went 
to see the military chaplain about feelings he was having.  
He stated that he was having a problem with being sent to 
Saudi Arabia.  He had gotten married and was receiving 
letters about his wife's financial trouble and other mishaps.  
The veteran also described inservice stressors which he 
believed resulted in post-traumatic stress disorder (PTSD), 
an issue for which the Board has denied service connection in 
a prior decision.  The veteran's mother also testified that 
her son had been in distress over a situation with his wife 
and another man during service.  She described him as 
sounding very upset.  The veteran had periods of crying and 
being panicked.  

In an October 1996 letter, a VA nurse indicated that the 
veteran had been diagnosed with major depressive disorder 
since September 1996 and was receiving treatment.  The 
veteran reported a depressed mood, diminished interest, loss 
of appetite, sleep disturbance, psychomotor retardation, 
difficulty with concentration, and thoughts that he would be 
better off dead.  He did not reference his cardiovascular 
disability.  

In November 1996, the veteran reported that he was having 
problems and was rather non-specific, although job and health 
relationships were noted as factors.  Historically, it was 
noted that he had atrial fibrillation, but no medical link 
between the veteran's complaints and this cardiovascular 
disability was indicated.  It was noted that he would be 
referred to VA's Mental Hygiene Clinic.  The next month, a 
history of depression was documented.  The veteran described 
being depressed over his atrial fibrillation as well as 
events related to Saudi Arabia.  

In October 1997, the veteran testified at a Board hearing.  
At that time, the veteran stated that he felt that the prior 
hearing focused too much on his financial problems as being 
the cause of his psychiatric difficulties, but it was 
actually his experiences in the war zone during the Persian 
Gulf War that resulted in those problems.  During that time, 
he discovered that he had a heart disability which he felt 
depressed over.  Post-service, a VA physician diagnosed him 
as having major depression.  Thereafter, the veteran 
submitted treatise evidence which indicated that a person 
having cardiac illness can cause some disturbing emotional 
response, most commonly anxiety and/or depression.  

In November 1997 VA outpatient records, depression was 
documented.  The veteran related that he was anxious and 
depressed.  He did not refer to his cardiovascular 
disability.  In August 1998, an examiner reported that the 
veteran had a history of depression.  Again, the veteran did 
not refer to his cardiovascular disability.  

In May 2001, the veteran was scheduled for a VA psychiatric 
examination.  However, the veteran had moved from the 
jurisdiction and the examination was cancelled.  The examiner 
noted that it seemed that the veteran's depression occurred 
after his involvement in the Persian Gulf, but it would be 
important to establish his preexisting or premorbid 
personality and overall function in a regular psychiatric 
interview.  A definitive medical opinion was not provided.  

In July 2003, the Board remanded this case.  The Board 
instructed the RO to arrange for a VA psychiatric examination 
to determine the nature and etiology of the veteran's major 
depression.  After a review of the claims file, the examiner 
was requested to provide an opinion, with complete rationale, 
as to whether it was at least as likely as not that any major 
depression was causally related to the veteran's service or 
any incident of service.  In addition, the examiner was 
requested to provide an opinion, again with complete 
rationale, as to whether it was at least as likely as not 
that the veteran's major depression was caused by or 
increased in severity as a result of his service-connected 
atrial fibrillation.  

In June 2006 and in November 2006, the veteran was scheduled 
for a VA examination to assess whether his diagnosed major 
depression was etiologically related to service or to his 
service-connected atrial fibrillation.  Although the veteran 
was notified of the scheduled examinations, he did not report 
for the examinations.  The January 2007 supplemental 
statement of the case notified the veteran that he had failed 
to report for these examinations.  The veteran did not 
contact the VA or explain his failure to report for his 
scheduled VA examination.  In the informal hearing 
presentation, his representative admitted that he had not 
reported for the scheduled examinations.  Thus, the veteran 
has been fully informed that he did not report for the 
examinations and this fact has been acknowledged by his 
representative.  

The veteran has submitted his own statements as well as those 
made by his mother.  The veteran is competent to state that 
he felt upset or depressed.  His mother is also competent to 
state that he appeared upset, tearful, or in a state of 
panic.  However, since neither of them has medical expertise, 
they are not competent to state that diagnosed major 
depression is related to service or to service-connected 
atrial fibrillation.  See Espiritu.  

The documentary records show that on his separation 
examination, the veteran complained of depression; however he 
was psychiatrically normal at that time.  He was discharged 
in July 1994.  In January 1996, the veteran was initially 
diagnosed as having major depression.  There is no competent 
medical opinion attributing the post-service diagnosis of 
major depression to service.  In May 2001, the VA examiner 
noted that it seemed that the veteran's depression occurred 
after his involvement in the Persian Gulf, but it would be 
important to establish his preexisting or premorbid 
personality and overall function in a regular psychiatric 
interview.  The veteran was thereafter specifically scheduled 
for two VA examinations in order to assess if there was an 
etiological relationship between major depression and 
service.  The veteran failed to report for those 
examinations.  38 C.F.R. § 3.655, states that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim or any other original 
claim, the claim shall be rated based on the evidence of 
record.  Since the veteran failed to report for his 
examinations, the case will be decided based on the record as 
it stands.

The Board recognizes that the veteran believes that he 
witnessed events in service that caused his major depression.  
However, even if the veteran was in a war zone, competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in 
service injury or disease.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  However, there is no competent 
evidence relating the veteran's current depression to service 
or to service-connected disability.  The record does not 
establish that major depression is due to disease or injury 
during service.  Further, as noted below, the record does not 
support a finding that major depression is etiologically 
linked to his service-connected atrial fibrillation.  The 
veteran failed to report for the two VA examinations which 
were scheduled to address whether the veteran's major 
depression was related to service and whether his major 
depression was due to or aggravated by his service-connected 
atrial fibrillation.  Thus, no positive evidence may be 
gleaned from either of the scheduled 2006 examinations.  

Accordingly, a basis upon which to grant service connection 
on a direct basis is not demonstrated due to the absence of 
competent medical evidence relating major depression to 
service.  

The veteran also contends that his service-connected atrial 
fibrillation caused his major depression.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service- 
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 


banc).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).

In this case, the veteran and his mother submitted their 
supporting statements regarding a connection between his 
service-connected atrial fibrillation and major depression.  
However, as noted above, lay persons without medical 
expertise are not competent to make this assessment.  See 
Espiritu.  

The veteran also submitted supporting treatise information.  
Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the 
aforementioned information is simply too general to make a 
causal link more than speculative in nature.  

The Board specifically remanded this case for the veteran to 
be examined and for the examiner to provide an opinion 
regarding whether there was an etiological connection between 
major depression and service and/or his service-connected 
atrial fibrillation.  The veteran failed to report for the 
examinations after being notified of those examinations.  

The veteran has failed to provide any reasons for his failure 
to report for the VA examinations.  The January 2007 
supplemental statement of the case notified the veteran that 
he had failed to report for his examinations in June 2006 and 
November 2006.  He was further informed that evidence 
expected from these examinations which might have been 
material to the outcome of his claim cannot be considered.  
The veteran has not cooperated in this instance.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).

The veteran reported to a VA examiner in January 1996 that he 
felt that his life was hopeless because of his irregular 
heartbeat.  However, when he was repeatedly treated or 
examined by VA thereafter, between February 1996 and May 
2001, he did not refer to his cardiovascular disability.  The 
veteran did not refer to his cardiovascular disability during 
his May 1996 hearing.  The veteran only reiterated this 
assertion during his Board hearing in October 1997 when he 
was presenting his contentions that service connection should 
be granted on the basis that major depression is related to 
his atrial fibrillation.  Thus, there is inconsistency in the 
record with regard to the veteran's assertions in this case.  
This inconsistency weighs against the veteran's claim.  
Further, significantly, the competent evidence of record does 
not support a finding that there is any medical link between 
the veteran's major depression and his atrial fibrillation.  
At best there were references in this regard, but no 
competent medical evidence has been received that provides a 
link between any current psychiatric disorder and the 
veteran's service or his service connected atrial 
fibrillation.  In addition, as noted above, the veteran 
failed to cooperate when requested to report for a VA 
examination which was scheduled to attempt to obtain such 
evidence. 

In sum, entitlement to the claimed benefit, service 
connection for major depression, cannot be established 
without competent medical evidence showing an etiological 
link between service-connected atrial fibrillation and major 
depressive disorder.  Therefore, service connection is denied 
on both direct and secondary bases.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for major depression is denied.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


